ORDER
PER CURIAM.
Aaron Davis (Movant) appeals from the judgment upon his conviction by a jury for murder in the second degree, Section 565.021(1), RSMo 2000,1 and armed criminal action, Section 571.015. On appeal, Movant argues the trial court erred in denying his Rule 29.15 motion without an evidentiary hearing because trial counsel was ineffective for failing (1) to investigate and call an expert in toxicology and (2) to present evidence that Movant was under the influence of alcohol, marijuana, and AIDS medication at the time of his statements to the police. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.